Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 1 of 22 Pageid#: 156




                        UNITED STATES DISTRICT COURT                                       3/26/2021
                        WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION



    HENRY SHAFER,                                      CASE NO. 6:20-cv-00044
                               Plaintiff,

                          v.                           MEMORANDUM OPINION

    COMMONWEALTH OF VIRGINIA, et al.,
                    Defendants.                        JUDGE NORMAN K. MOON



         Plaintiff Henry Shafer, pro se, has filed a five-count complaint against Defendants

  Commonwealth of Virginia, “Police Department – City of Lynchburg,” and Lynchburg City Police

  Department (“LPD”) Officers M.G. Robinson (a/k/a Michael Robinson) and Adam J. Johnson.

  Dkt. 1. Several motions are before the Court:

             1. Officers Robinson and Johnson’s joint motion to dismiss all claims against them

                under Federal Rule of Civil Procedure 12(b)(6), Dkt. 5;

             2. Police Department – City of Lynchburg’s motion to dismiss all claims against it

                under Federal Rule of Civil Procedure 12(b)(6), Dkt. 12;

             3. Shafer’s motion for judicial notice, Dkt. 10;

             4. Shafer’s motions to substitute a party, Dkts. 20, 27; and

             5. Shafer’s motion to supplement the pleading, Dkt. 29.

         The Court will construe Shafer’s motion for judicial notice as a motion to supplement the

  pleading and will grant both motions to supplement the pleading. The Court will grant Officers

  Robinson and Johnson’s joint motion to dismiss and Police Department – City of Lynchburg’s

  motion to dismiss. The Court will deny Shafer’s motions to amend his complaint to substitute a



                                                  1
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 2 of 22 Pageid#: 157




  party. Finally, on its own motion, the Court will dismiss the Commonwealth of Virginia as a

  defendant.

                                 ALLEGED FACTUAL BACKGROUND

         For the purposes of ruling on Defendants’ motions to dismiss, the Court accepts as true the

  following allegations set forth in the complaint and attached exhibits.

         In the early morning hours of August 15, 2018, Shafer was at the Stoney Badger Tavern in

  Lynchburg with his brother, Robert. Dkt. 1 ¶¶ 8–9. According to Officer Johnson’s incident report,

  attached as an exhibit to the complaint, Robert had refused to pay his bill because it included a

  drink that he had not ordered. Dkt. 10-1. Shafer also refused to pay his tab. Michelle Powell, a

  waitress, brought Robert over to the bar to discuss the issue with Sheri Taylor, the owner. Id. When

  Taylor pointed out that Robert had ordered and consumed the drink in question, Robert accused

  her of lying. Id. Charles Pietsch, the bouncer, tried to calm the situation. Id. Powell, Taylor, and

  Pietsch repeatedly asked Robert and Shafer to leave. Id. When Robert turned and pushed Pietsch

  backwards, Pietsch struck him in the face, leaving two bleeding cuts on Robert’s face and an injury

  to Pietsch’s hand. Id. Shafer then turned to attack Pietsch, but Powell tried to stop him. Shafer

  grabbed Powell’s left arm and struck her in the throat, leaving her neck red. Id.; see also Dkt. 10-

  2 at 8 (transcript of Officer Johnson’s state trial testimony on cross-examination) (“Q. And what

  [Powell] had said was that Henry Shafer at some point had hit her in the neck? A. She did.”).

  Pietsch then placed Shafer in a chokehold, rendering him temporarily unconscious. Dkt. 10-1.

         When Shafer regained consciousness, he called 911. Dkt. 1 ¶ 9. Officers Johnson and

  Robinson responded to the call. Shafer told Officer Johnson that “his brother did not deserve to be

  hit.” Id. ¶ 12; see also Dkt. 10-1. Officer Johnson instructed Shafer to “take a seat and that he

  would talk to [Shafer]” after he spoke to Robert. Id. ¶ 12. Officer Johnson then approached Robert,




                                                   2
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 3 of 22 Pageid#: 158




  who was injured and bleeding. Id. ¶ 10–11. He asked Robert about the altercation, and Robert

  responded that “he did[n’t] know what happened,” but that “he was in a disagreement over a drink

  [] and that he was hit three times for no reason.” Dkt. 1 ¶ 13; see also Dkt. 10-1. Officer Johnson

  “ignored” what Robert had told him, and he never asked Shafer what had happened. Dkt. 1 ¶ 13.

         Shafer also approached Officer Robinson and asked to speak with him about the incident.

  Id. ¶ 14. Officer Robinson told Shafer to “wait a minute and let him find out what is going on.” Id.

  ¶ 15. Officer Robinson spoke with another officer but never spoke to Shafer about what happened,

  despite Shafer telling him that he had called the police. Id. ¶ 16.

         One or both of the officers’ body worn cameras recorded a Stoney Badger employee stating

  that Robert and Shafer each owed $50 for drinks they had consumed and showing two receipts for

  the unpaid amounts. Dkt. 1 ¶ 34. Neither officer collected the receipts or interviewed other

  bystanders. Id. ¶ 35; see also Dkt. 10-2 at 5–6.

         Instead, without informing Shafer that he was being detained and arrested, Officer

  Robinson handcuffed Shafer, searched him, and placed him in the back of the police car. Id. ¶¶ 17,

  22. Shafer protested, saying, “[D]on[’]t put me in here,” and asking, “[C]an I please talk to

  someone[?] My brother[’]s face is bleeding.” Id. Robinson responded, “His face is bleeding,

  probably because he is drunk and has a big mouth like you.” Id. ¶ 18. However, neither Officer

  Robinson nor Officer Johnson ever subjected Shafer to a field sobriety test or breathalyzer test. Id.

  ¶ 20. Shafer said, “I don[’]t have a big mouth[; I’m] just trying to explain there is no reason for

  what happened.” Id. ¶ 19. Officer Robinson left Shafer in the back of the police car and did not

  return to hear his explanation. Id. ¶ 21. When Officer Robinson walked back into the Stoney

  Badger, however, he told another officer “that he [did] not know what[’s] going on,” as recorded

  by his body worn camera. Id. ¶ 22.




                                                     3
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 4 of 22 Pageid#: 159




         Officer Robinson drove Shafer to the Lynchburg Adult Detention Center, where Shafer

  was detained for an hour to complete the intake process. Id. ¶ 23. Officer Johnson spoke to a

  magistrate and testified under oath about his interviews with Powell and Pietsch. Id. ¶ 24. He did

  not mention speaking with Robert or any bystanders. Id. The magistrate issued arrest warrants for

  Shafer and Robert for defrauding an innkeeper, assault and battery, trespassing, and public

  intoxication. Dkt. 1 ¶ 24.

         On March 5, 2019, Shafer was tried and convicted of defrauding an innkeeper and two

  counts of assault and battery in Lynchburg Circuit Court.1

         On July 7, 2020, Shafer filed a complaint in this Court. He brought the following three

  claims against Officers Robinson and Johnson in their individual capacities: a negligence claim

  (Count 1), a claim for “deprivation of rights under color of law” (Count 2), and a claim under 42

  U.S.C. § 1983 for false arrest/unlawful seizure (Count 3). Id. ¶¶ 29–37. He brought two additional

  claims against Officer Robinson in his individual capacity: a claim under 42 U.S.C. § 1983 for

  unreasonable search (Count 4), and a claim for unreasonable search under Virginia Code § 19.2-

  59 (Count 5). Id. ¶¶ 38–46. Shafer also named “Police Department – City of Lynchburg” and the

  Commonwealth of Virginia as defendants, but he did not indicate which, if any, claims he sought

  to bring against them.



         1
            In reviewing a complaint pursuant to a Rule 12(b)(6) motion, a court “may properly take
  judicial notice of matters of public record.” Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 180
  (4th Cir. 2009) (citation omitted). Federal Rule of Evidence 201(b) allows courts to “judicially
  notice” “a fact” that is not “subject to reasonable dispute” because the fact (1) is “generally known
  within the trial court’s territorial jurisdiction”; or (2) “can be accurately and readily determined
  from sources whose accuracy cannot reasonably be questioned.” In taking judicial notice of
  records from prior judicial proceedings, “generally, a court will recognize only indisputable court
  actions, such as the entry of a guilty plea or the dismissal of a civil action.” In re Omnicare Inc.
  Sec. Litig., 769 F.3d 455, 468 (6th Cir. 2014). Accordingly, the Court will judicially notice Shafer’s
  convictions in Lynchburg Circuit Court as incontrovertible matters of public record.


                                                    4
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 5 of 22 Pageid#: 160




                                        STANDARD OF REVIEW

         A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

  sufficiency of a complaint to determine whether a plaintiff has properly stated a claim. The

  complaint’s “[f]actual allegations must be enough to raise a right to relief above the speculative

  level,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007), with all allegations in the complaint

  taken as true and all reasonable inferences drawn in the plaintiff’s favor, King v. Rubenstein, 825

  F.3d 206, 212 (4th Cir. 2016). A motion to dismiss “does not, however, resolve contests

  surrounding the facts, the merits of a claim, or the applicability of defenses.” Id. at 214.

         Although the complaint “does not need detailed factual allegations, a plaintiff’s obligation

  to provide the ‘grounds’ of his entitle[ment] to relief requires more than labels and conclusions,

  and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

  555. A court need not “accept the legal conclusions drawn from the facts” or “accept as true

  unwarranted inferences, unreasonable conclusions, or arguments.” Simmons v. United Mortg. &

  Loan Inv., LLC, 634 F.3d 754, 768 (4th Cir. 2011) (internal quotations omitted). The plaintiff must

  plead “only enough facts to state a claim to relief that is plausible on its face.” Twombly, 550

  U.S. at 570; see Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

         Shafer is proceeding pro se and, thus, the Court will liberally construe his pleading. See,

  e.g., Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                               ANALYSIS

                      A.      Claims Against Officers Robinson and Johnson

         Officers Robinson and Johnson seek dismissal of all claims against them. The Court

  examines each claim in turn.




                                                    5
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 6 of 22 Pageid#: 161




                                        1. Negligence (Count 1)

          Shafer alleges that Officers Robinson and Johnson violated an internal LPD policy on

  police investigations and breached a duty to exercise “ordinary care for the safety of others.” Id.

  ¶ 29.

          “It is well established that the doctrine of sovereign immunity protects municipalities from

  tort liability arising from the exercise of governmental functions.” Niese v. Alexandria, 564 S.E.2d

  127, 132 (Va. 2002). Therefore, “[a] municipality is immune from liability for the actions of a

  police officer undertaken during the performance of his law enforcement duties . . . .” Booker v.

  City of Lynchburg, No. 6:20-cv-11, 2020 WL 4209057, at *10 (W.D. Va. July 22, 2020). A

  municipality’s sovereign immunity can extend to its officers depending on:

          (1)   The nature of the function performed by the employee;
          (2)   The extent of the state’s interest and involvement in the function;
          (3)   The state’s degree of control and direction over the employee; and
          (4)   Whether the alleged act involved the use of judgment and discretion.

  Messina v. Burden, 321 S.E.2d 657, 663 (Va. 1984) (citing James v. Jane, 267 S.E.2d 864, 869

  (Va. 1980)). See also Booker, 2020 WL 4209057, at *5 (dismissing simple negligence claim

  against officers sued in their individual capacity based on Virginia’s doctrine of sovereign

  immunity).

          The conduct underlying Shafer’s negligence claim involves the exercise of the City of

  Lynchburg’s governmental function of law enforcement. Specifically, Shafer seeks to hold

  Officers Robinson and Johnson liable for performing their duties of investigating crimes and

  executing arrests. Accordingly, the City would be immune from liability for this claim.2




          2
              See section B.1 below.



                                                    6
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 7 of 22 Pageid#: 162




         Because all four criteria of the Supreme Court of Virginia’s test are met here with respect

  to Officers Robinson and Johnson, the City’s sovereign immunity extends to both officers. First,

  Officers Robinson and Johnson were performing the function of law enforcement by carrying out

  their duties of investigating crimes and executing arrests. Id. at 664. Second, the City exercises

  administrative control over the LPD and over the officers as employees. Third, the City has a clear

  interest in its officers’ enforcement of the law. Finally, investigating crimes and executing arrests

  require judgment and discretion. Cromartie v. Billings, 837 S.E.2d 247, 254 (Va. 2020) (applying

  test to a City of Petersburg police officer and finding that officer would have been entitled to

  sovereign immunity if his actions had constituted simple negligence). Thus, Officers Robinson

  and Johnson are entitled to sovereign immunity on Shafer’s negligence claim.

         Moreover, even if the officers were not entitled to sovereign immunity, Shafer has failed

  to state a plausible claim for negligence. “Negligence is not actionable unless there is a legal duty,

  a violation of the duty, and consequent damage.” Marshall v. Winston, 389 S.E.2d 902, 904 (Va.

  1990) (quoting Fox v. Custis, 372 S.E.2d 373, 375 (1988)) (internal quotation marks omitted).

  Although a police officer owes a duty to protect the public, he may only be civilly liable for

  violating “a special duty owed to a specific identifiable person or class of persons.” Id. at

  905 (citation omitted). In Marshall, the Supreme Court of Virginia found that police officers could

  not be held liable for negligence where the allegations had not shown “that the decedent was an

  identifiable person, or a member of an identifiable class of persons, to whom the defendants owed

  a duty distinguishable from the duty they owed to the citizenry at large.” Id.

         The same is true here. Shafer has not alleged that he was an identifiable person, or a

  member of an identifiable class of persons, to whom Officers Robinson and Johnson owed a special

  duty. Although Shafer alleges that the officers violated internal LPD policy in conducting their




                                                    7
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 8 of 22 Pageid#: 163




  investigation, Virginia law is clear that violation of an internal policy cannot establish negligence.

  See Hottle v. Beech Aircraft Corp., 47 F.3d 106, 110 (4th Cir. 1995) (quoting Virginia Ry. & Power

  Co. v. Godsey, 83 S.E. 1072, 1073 (Va. 1915)) (“A person cannot, by the adoption of private rules,

  fix the standard of his duties to others. . . . [W]hether a given course of conduct is negligent, or the

  exercise of reasonable care, must be determined by the standard fixed by law, without regard to

  any private rules of the party.”); see also Pullen v. Nickens, 310 S.E.2d 452, 456 (1983)

  (reaffirming Godsey). Without any special duty to Shafer, Officers Robinson and Johnson cannot

  be found liable for negligence as a matter of law.

         Accordingly, the Court will dismiss Count 1 against Officers Robinson and Johnson with

  prejudice.

               2. Fourth Amendment Violations Under § 1983 (Counts 2, 3, and 4)

         As an initial matter, Shafer’s allegations in Count 2 do not state any claim independent of

  the allegations in Counts 3 and 4. Instead, Count 2 merely recites the § 1983 standard—that the

  defendants acted under color of state law to deprive the plaintiff of federally protected rights. Dkt.

  1 ¶ 30. Accordingly, the Court will dismiss Count 2 as to Officers Robinson and Johnson with

  prejudice.

                           i.    False Arrest/Unlawful Seizure (Count 3)

          In Count 3, Shafer alleges that Officers Robinson and Johnson arrested him without a

  warrant and without probable cause in violation of the Fourth Amendment because they did not

  interview Shafer or other bystanders, disregarded Robert’s statements about the circumstances that

  gave rise to his injuries, failed to subject Shafer to a breathalyzer or field sobriety test, and failed

  to collect the unpaid bar tabs as physical evidence. Id. ¶¶ 34–35. In addition, Officer Robinson told

  another officer that “he [did] not know what was going on.” Id. ¶ 33. Officers Robinson and




                                                     8
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 9 of 22 Pageid#: 164




  Johnson contend that they are entitled to qualified immunity on Shafer’s false arrest/unreasonable

  seizure claim. Dkt. 6 at 5–8.3

         “Qualified immunity shields an officer from suit when []he makes a decision that, even if

  constitutionally deficient, reasonably misapprehends the law governing the circumstances []he

  confronted.” Taylor v. Riojas, 141 S. Ct. 52, 53 (2020) (per curiam) (quoting Brosseau v. Haugen,

  543 U.S. 194, 198 (2004) (per curiam)) (internal quotation marks omitted). “Officials are not liable

  for bad guesses in gray areas; they are liable for transgressing bright lines.” Maciariello v. Sumner,

  973 F.2d 295, 298 (4th Cir. 1992) (citing Anderson v. Creighton, 483 U.S. 635, 639–40 (1987)).

  Qualified immunity asks (1) “whether a constitutional violation occurred” and (2) “whether the

  right violated was clearly established.” Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en

  banc) (internal quotation marks and citation omitted). But the Court need not address the questions

  in that order. Pearson v. Callahan, 555 U.S. 223, 236 (2009).




         3
            Officers Robinson and Johnson also argue that Heck v. Humphrey, 512 U.S. 477 (1994),
  bars Shafer’s claim for false arrest because granting relief on such a claim would necessarily imply
  the invalidity of his convictions. Dkt. 6 at 4. Most circuit courts of appeal have held that “[b]ecause
  an illegal search or arrest may be followed by a valid conviction, a successful § 1983 action for
  Fourth Amendment search and seizure violations does not necessarily imply the invalidity of a
  conviction. As a result, Heck does not generally bar such claims.” Hughes v. Lott, 350 F.3d 1157,
  1160 (11th Cir. 2003) (collecting cases). “The Heck analysis requires a close factual examination
  of the underlying conviction,” as Heck bars § 1983 claims only “if it is clear from the record” that
  a successful claim would necessarily imply that the plaintiff’s earlier conviction was invalid.
  Riddick v. Lott, 202 F. App’x 615, 616 (4th Cir. 2006).
          Because Shafer’s convictions have not been reversed on direct appeal, expunged, declared
  invalid, or otherwise called into question in a habeas proceeding, Shafer’s § 1983 claim for false
  arrest must be dismissed if its success would necessarily imply that his convictions for defrauding
  an innkeeper and assault and battery were invalid. For Shafer to prevail on his false arrest claim,
  the Court would need to find that Officers Robinson and Johnson lacked probable cause to arrest
  Shafer for either defrauding an innkeeper or assault and battery. But the record from trial at this
  point in the litigation is limited and includes only the excerpts of trial testimony that Shafer has
  attached to his complaint. See Dkt. 10-2. Without knowing the full circumstances surrounding
  Shafer’s convictions, the Court cannot determine that a successful § 1983 claim for false arrest
  would necessarily imply the invalidity of Shafer’s convictions.


                                                    9
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 10 of 22 Pageid#: 165




         A § 1983 claim for false arrest/unreasonable seizure in violation of the Fourth Amendment

  involves allegations that a warrantless arrest is not supported by probable cause. Brooks v. City of

  Winston-Salem, 85 F.3d 178, 181 (4th Cir. 1996). The Fourth Amendment protects “[t]he right of

  the people to be secure in their persons . . . against unreasonable . . . seizures.” U.S. Const. amend.

  IV. An arrest is a seizure under the Fourth Amendment and is reasonable only if it is based on

  probable cause. Smith v. Reddy, 101 F.3d 351, 356 (4th Cir. 1996). Probable cause “to justify an

  arrest means facts and circumstances within the officer’s knowledge that are sufficient to warrant

  a prudent person, or one of reasonable caution, in believing, in the circumstances shown, that the

  suspect has committed, is committing, or is about to commit an offense.” Michigan v.

  DeFillippo, 443 U.S. 31, 37 (1979). “Probable cause requires more than ‘bare suspicion’ but

  requires less than evidence necessary to convict.” Porterfield v. Lott, 156 F.3d 563, 569 (4th Cir.

  1998). An officer is entitled to qualified immunity, then, if a reasonable officer in his position—

  and given the facts known to him at the time of arrest—would have reasonably (even if mistakenly)

  believed that the arrestee had committed a criminal offense. Wilson v. Kittoe, 337 F.3d 392, 403

  (4th Cir. 2003).

         Virginia Code § 19.2-81(G)(iii) authorizes officers to “arrest without a warrant for an

  alleged misdemeanor not committed in their presence involving . . . assault and battery . . . when

  any such arrest is based on probable cause upon reasonable complaint of the person who observed

  the alleged offense.” And Virginia Code § 18.2-57 states that “[a]ny person who commits . . .

  assault and battery is guilty of a Class 1 misdemeanor.” Virginia maintains the common-law

  definition of assault and battery. Montague v. Commonwealth, 684 S.E.2d 583, 588–89 (Va. 2009).

         Here, a reasonable officer would have believed that the officers’ decision to arrest Shafer

  for assault and battery was lawful given the information that Officers Robinson and Johnson




                                                    10
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 11 of 22 Pageid#: 166




  possessed at the time of arrest. Shafer attached Officer Johnson’s incident report and an excerpt

  from the transcript of Officer Johnson’s trial testimony to his complaint. See Dkts. 10-1; 10-2.

  Both exhibits show that Powell told Officer Johnson that Shafer grabbed her left arm and struck

  her in the throat, leaving her neck red, but not otherwise visibly injured. See Dkts 10-1; 10-2 at 8.4

  Given Powell’s complaint, and in light of all the circumstances surrounding the incident, a

  reasonable officer would have had probable cause to believe that Shafer had committed

  misdemeanor assault and battery, and that Shafer’s arrest was therefore justified.

         Later that morning, a magistrate judge issued warrants for Shafer’s arrest for assault and

  battery, among other offenses, based on Officer Johnson’s testimony under oath about Powell’s

  complaint. See Dkt. 1 ¶ 24. Because a magistrate judge must find probable cause that an individual

  has committed a crime in order to issue an arrest warrant, this allegation further supports the

  Court’s finding that a reasonable officer would have believed that probable cause existed to justify

  Shafer’s arrest.

         Since Shafer’s allegations and exhibits demonstrate that Officers Robinson and Johnson

  had probable cause to arrest him, Shafer fails to establish that “a constitutional violation

  occurred.” Henry, 652 F.3d at 531. Even if the officers did not have probable cause to arrest Shafer,

  the allegations and exhibits establish that the officers acted reasonably under the known

  circumstances at the time of arrest. And officers are liable only for “transgressing bright lines,”

  not for “bad guesses in gray areas.” Maciariello, 973 F.2d at 298. Therefore, Officers Robinson

  and Johnson are entitled to qualified immunity on Shafer’s false arrest/unreasonable seizure claim

  in Count 3.



         4
          Officer Johnson also testified at trial to taking a picture of Powell’s neck. See Dkt. 10-2
  at 10–11.


                                                   11
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 12 of 22 Pageid#: 167




         Accordingly, the Court will dismiss Count 3 with prejudice as to Officers Robinson and

  Johnson.

                               ii.   Unreasonable Search (Count 4)

         In Count 4, Shafer alleges that Officer Robinson subjected him to an unreasonable search

  in violation of the Fourth Amendment while escorting him to the police car because Officer

  Robinson seized him unlawfully and lacked probable cause to believe that “evidence connected to

  criminal activity” was on Shafer’s person. Id. ¶¶ 41-42. Officer Robinson contends that he is

  entitled to qualified immunity on Shafer’s unreasonable search claim. Dkt. 6 at 10.

         The Fourth Amendment protects “[t]he right of the people to be secure in their persons . . .

  against unreasonable searches.” U.S. Const. amend. IV. “An officer conducting a search is entitled

  to qualified immunity where clearly established law does not show that the search violated

  the Fourth Amendment.” Pearson, 555 U.S. at 243–44. Although the Fourth Amendment

  “generally requires police to secure a warrant before conducting a search,” Maryland v.

  Dyson, 527 U.S. 465, 466 (1999), “[i]t is well settled that a search incident to a lawful arrest is a

  traditional exception to the warrant requirement of the Fourth Amendment.” United States v.

  Robinson, 414 U.S. 218, 224 (1973). The search-incident-to-arrest exception to the warrant

  requirement “provides that when law enforcement officers have probable cause to make a lawful

  custodial arrest, they may—incident to that arrest and without a warrant—search the arrestee’s

  person and the area within his immediate control.” United States v. Ferebee, 957 F.3d 406, 418

  (4th Cir. 2020) (internal quotation marks and citations omitted). “The authority to search the

  person incident to a lawful custodial arrest, while based upon the need to disarm and to discover

  evidence, does not depend on what a court may later decide was the probability in a particular

  arrest situation that weapons or evidence would in fact be found upon the person of the suspect.”




                                                   12
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 13 of 22 Pageid#: 168




  Robinson, 414 U.S. at 235 (emphasis added). Instead, if the arrest is lawful, then a search incident

  to that arrest is reasonable. United States v. Currence, 446 F.3d 554, 556 (4th Cir. 2006) (“The

  fact of a lawful arrest, standing alone, authorizes a search.”) (quoting DeFillippo, 443 U.S. at 35).

          Contrary to Shafer’s conclusory allegations, then, Officer Robinson did not need probable

  cause that evidence connected to criminal activity was on Shafer’s person in order to search him.

  See Dkt. 1 ¶ 41. Instead, Officer Robinson is entitled to qualified immunity if he conducted his

  search incident to a lawful arrest. Given the Court’s conclusion that a reasonable officer in Officer

  Robinson’s position would have believed that probable cause existed to justify Shafer’s arrest, the

  Court also concludes that Officer Robinson’s search of Shafer’s person incident to that arrest did

  not violate the Fourth Amendment under clearly established law. Therefore, Officer Robinson is

  entitled to qualified immunity on Shafer’s unreasonable search claim in Count 4. See also Cruey

  v. Huff, No. 7:09-cv-00516, ECF 106, at 13 n.3 (W.D. Va. Nov. 8, 2010) (“[I]f Deputy Kirby is

  entitled to qualified immunity on the claim of unlawful arrest, he will also be entitled to qualified

  immunity for the search incident to the arrest.”).

          Furthermore, even if Officer Robinson were not entitled to qualified immunity, Shafer’s

  conclusory allegations that he was “unreasonably searched” both misstate the applicable law, see

  id. ¶ 41, and lack factual support, see id. ¶¶ 17, 22, 38–40, 42. Thus, Shafer fails to state a plausible

  claim for an unreasonable search under § 1983.

          Accordingly, the Court will dismiss Count 4 with prejudice as to Officer Robinson.

                3. Unreasonable Search Under Virginia Code § 19.2-59 (Count 5)

          Shafer asserts a claim against Officer Robinson challenging the same search as violating

  Virginia Code § 19.2-59. Dkt. 1 ¶¶ 43–46.




                                                     13
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 14 of 22 Pageid#: 169




         The Supreme Court of Virginia has held that Virginia Code § 19.2-595 concerns a

  “common law tort that has achieved constitutional dimensions, and the statute specifies the

  familiar tort law remedy of damages.” Cromartie, 837 S.E.2d at 254 (internal quotation marks and

  citation omitted). “Sovereign immunity . . . applies to actions brought under section 19.2-59.” Id.

  (internal quotation marks and citation omitted). Because the statute “has been consistently held to

  provide only the same protection as that afforded by the Fourth Amendment[,] . . . only the

  constitutional standard of conduct . . . should apply for purposes of determining sovereign

  immunity in actions brought under section 19.2-59.” Id. (internal quotation marks and citation

  omitted). As discussed above, when the four-part test established by the Supreme Court of Virginia

  is met, sovereign immunity protects officers for the tort of simple negligence. Id.; see Messina,

  321 S.E.2d at 663 (citing James, 267 S.E.2d at 869); Booker, 2020 WL 4209057, at *5. If a search

  is performed in accordance with well-established law and does not violate the Fourth Amendment,

  it does not exceed simple negligence, and an officer is entitled to sovereign immunity for that

  search. Cromartie, 837 S.E.2d at 254–55 (finding that sovereign immunity did not protect officer

  for unlawful search claim under § 19.2-59 because it “was performed contrary to well-established

  law and violated [plaintiff’s] Fourth Amendment rights” and thus “exceeded simple negligence”).

         The conduct underlying Shafer’s § 19.2-59 claim involves the exercise of the City’s

  governmental function of law enforcement. Specifically, Shafer seeks to hold Officer Robinson

  liable for conducting a search incident to arrest. Accordingly, the City would be immune from



         5
           The statute states, in relevant part: “No officer of the law or any other person shall search
  any place, thing or person, except by virtue of and under a warrant issued by a proper officer. Any
  officer or other person searching any place, thing or person otherwise than by virtue of and under
  a search warrant, shall be guilty of malfeasance in office. Any officer or person violating the
  provisions of this section shall be liable to any person aggrieved thereby in both compensatory and
  punitive damages.”


                                                   14
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 15 of 22 Pageid#: 170




  liability for this claim.6 And because all four criteria of the Supreme Court of Virginia’s test are

  met here with respect to Officer Robinson, the City’s sovereign immunity may extend to him.

  First, Officer Robinson was performing the function of law enforcement by searching Shafer

  incident to his arrest. Second, the City exercises administrative control over the LPD and over

  Officer Robinson as an employee. Third, the City has a clear interest in its officers’ enforcement

  of the law. Finally, searching an arrestee requires judgment and discretion. Thus, Officer Robinson

  is entitled to sovereign immunity on Shafer’s § 19.2-59 claim if his search did not exceed simple

  negligence.

           It did not. As discussed above, Shafer’s allegations demonstrate that Officer Robinson

  searched Shafer’s person incident to a lawful arrest. See Ferebee, 957 F.3d at 418; Currence, 446

  F.3d at 556. Because that search was performed in accordance with well-established law and did

  not violate the Fourth Amendment, it did not exceed simple negligence. Cromartie, 837 S.E.2d at

  254–55. Therefore, Officer Robinson is entitled to sovereign immunity on Shafer’s § 19.2-59

  claim.

           In addition, even if Officer Robinson were not entitled to sovereign immunity on this claim,

  Shafer’s conclusory allegations that he was “unreasonably searched” both misstate the applicable

  law, see id. ¶ 41, and lack factual support, see id. ¶¶ 17, 22, 38–40, 42–46. Thus, Shafer fails to

  state a plausible claim for relief under Virginia Code § 19.2-59.

           Accordingly, the Court will dismiss Count 5 as to Officer Robinson with prejudice.

                     B.     Claims Against Police Department – City of Lynchburg

           Shafer named “Police Department – City of Lynchburg” as a defendant in this case. He

  refers to the City of Lynchburg as a defendant on the first page of his complaint and alleges that


           6
               See section B.3 below.



                                                   15
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 16 of 22 Pageid#: 171




  the City of Lynchburg is “a sui juris municipality and a ‘person’ under Section 1983 . . . ,” Dkt. 1

  ¶ 5 (emphasis in original). But Shafer did not name the City of Lynchburg in the caption nor serve

  it with the complaint. See Dkt. 8 at 2.

          Moreover, the city’s police department is not an entity subject to suit under § 1983 or under

  state law, because it is an operating division of the City of Lynchburg and thus has no legal

  existence separate and apart from the City. Whether a governmental body is an entity capable of

  being sued is a matter of state law. Avery v. Burke County, 660 F.2d 111, 113–14 (4th Cir. 1981)

  (citing Fed. R. Civ. P. 17(b)). Under Virginia law, municipal police departments are not legal

  entities that may be sued. Thompson v. City of Danville, No. 4:10-cv-00012, 2011 WL 2174536

  (W.D. Va. June 3, 2011) (“Local police and sheriff’s departments in Virginia are “non suis juris,”

  meaning they simply do not have the capacity to be sued.”). Accordingly, to the extent that Shafer

  has attempted to sue the LPD, the Court will terminate the LPD as a defendant in this action.

          Even assuming Shafer had correctly named and served the City as a defendant, however,

  he has failed to state any claim against the City. On the face of the complaint, it is not clear whether

  Shafer has alleged any claims at all against the City. But because Shafer, proceeding pro se, is

  entitled to a liberal construction of his pleading, the Court examines whether Shafer has alleged

  facts that state a plausible claim for relief against the City. He has not.

                                        1. Negligence (Count 1)

          As discussed above,7 because the conduct underlying Count 1 involves the City’s

  governmental function of law enforcement, the City is immune from liability for negligence.




          7
              See section A.1.


                                                    16
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 17 of 22 Pageid#: 172




              2. Fourth Amendment Violations Under § 1983 (Counts 2, 3, and 4)

         A municipality cannot be held liable under § 1983 “for an injury inflicted solely by its

  employees or agents.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Local governments

  can be sued under § 1983 only where “the action that is alleged to be unconstitutional

  implements or executes a policy statement, ordinance, regulation, or decision officially adopted

  and promulgated by that body’s officers.” Id. at 690. Once a plaintiff demonstrates the existence

  of an official policy, decision, omission, practice, or custom, the plaintiff also must show that it

  was the “moving force of the constitutional violation.” Milligan v. City of Newport News, 743 F.2d

  227, 230 (4th Cir. 1984) (quoting Polk Cnty. v. Dodson, 454 U.S. 312, 326 (1981)) (internal

  quotation marks omitted).

         Shafer has not stated a § 1983 claim for municipal liability against the City.8 He does not

  allege facts showing that the City or the LPD had an official policy or custom that caused the

  alleged Fourth Amendment search and seizure violations. In fact, Shafer alleges that Officers

  Robinson and Johnson deviated from LPD policy in failing to conduct a thorough investigation.

  See Dkts. 1 ¶¶ 29, 35 (alleging that the officers “violat[ed] the clearly established Written Directive

  for the Lynchburg Police Department” and citing “PD17-0902 Criminal & Special Purpose

  Investigations”) (emphasis removed). To the extent that Shafer has alleged that the officers did not

  act in accordance with one of the City’s expressly adopted official policies, the City’s policies

  could not have been the “moving force” behind the officers’ alleged constitutional violations.

  Milligan, 743 F.2d at 230.




         8
           Count 2 does not state a claim at all, but instead merely recites the § 1983 standard—that
  the defendants acted under color of state law to deprive the plaintiff of federally protected rights.
  Dkt. 1 ¶ 30.


                                                    17
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 18 of 22 Pageid#: 173




          Of course, when the events underlying Shafer’s complaint occurred, Officers Robinson and

  Johnson were LPD employees. But a municipality is not vicariously liable for its employees’ or

  agents’ torts or constitutional violations. Id. at 691.

          In addition, as discussed above, Shafer failed to state § 1983 claims against Officers

  Robinson and Johnson for false arrest/unreasonable seizure or unreasonable search in violation of

  the Fourth Amendment. In the absence of a predicate § 1983 claim against the individual officers,

  any § 1983 Monell claim against the City must fail. Waybright v. Frederick Cnty., 528 F.3d 199,

  203 (4th Cir. 2008) (“[M]unicipalities cannot be liable under § 1983 without some predicate

  ‘constitutional injury at the hands of the individual [state] officer,’ at least in suits for damages.”)

  (quoting City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986)).

          Accordingly, to the extent Shafer attempts to state § 1983 claims against the City, he fails

  to do so.

                  3. Unreasonable Search Under Virginia Code § 19.2-59 (Count 5)

          As discussed above,9 because the conduct underlying Count 5 involves the City’s

  governmental function of law enforcement—and because Officer Robinson’s search conformed to

  well-established law and did not violate Shafer’s Fourth Amendment rights—the City is immune

  from liability for Shafer’s § 19.2-59 claim.

          Accordingly, to the extent that Shafer attempts to sue the City of Lynchburg, the Court will

  dismiss any and all counts against the City with prejudice.




          9
              See section A.3.



                                                     18
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 19 of 22 Pageid#: 174




       C.      Motion to Amend to Substitute Commonwealth’s Attorney for the City of
                           Lynchburg for the Commonwealth of Virginia

         When a party seeks the court’s leave to amend its pleading, “[t]he court should freely give

  leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Fourth Circuit has held “that leave

  to amend a pleading should be denied only when the amendment would be prejudicial to the

  opposing party, there has been bad faith on the part of the moving party, or [when] the amendment

  would be futile.” Edwards v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999) (internal

  quotation marks and citation omitted) (emphasis in original). Amendment is futile when the

  complaint, as amended, would fail to state a claim upon which relief could be granted. United

  States ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008); Donaldson

  v. U.S. Dep’t of Labor, 930 F.2d 339, 349–50 (4th Cir. 1991).

         Shafer seeks leave to amend his complaint to substitute the Commonwealth’s Attorney for

  the City of Lynchburg for the Commonwealth of Virginia as a defendant. Dkts. 20, 27. Shafer has

  not provided any briefing in support of his motions to amend. Although the Commonwealth’s

  Attorney has not been named as a defendant in the complaint, the Commonwealth’s Attorney

  nevertheless filed an answer to the complaint. Dkt. 22.

         No party asserts that Shafer has shown bad faith or that amendment would prejudice the

  Commonwealth’s Attorney. Indeed, given the Commonwealth’s Attorney’s awareness of, and

  engagement with, Shafer’s lawsuit through her filing of an answer, amending the complaint to

  name the Commonwealth’s Attorney as a defendant almost certainly would not prejudice her. But

  if Shafer’s complaint as amended would fail to state a claim against the Commonwealth’s Attorney

  upon which relief could be granted, amendment would be futile. Thus, the Court examines whether

  Shafer has alleged any set of facts that might state a plausible claim for relief against the

  Commonwealth’s Attorney. He has not.



                                                 19
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 20 of 22 Pageid#: 175




           Shafer’s complaint does not mention the Commonwealth’s Attorney, let alone allege that

  she or her officers or employees engaged in conduct that would give rise to a claim upon which

  relief could be granted. See also id. at 5. Even his allegation that Officers Robinson and Johnson

  “charg[ed] [him] falsely” does not implicate the Commonwealth’s Attorney. Dkt. 1 ¶¶ 26–27. Still,

  Shafer has attached excerpts of the transcript from his trial in the Circuit Court for the City of

  Lynchburg on charges of defrauding an innkeeper and assault and battery. See Dkt. 10-2.

           To the extent that Shafer intends these facts to raise an inference supporting a claim of

  malicious prosecution, such claim must fail because the Commonwealth’s Attorney is entitled to

  sovereign immunity. See also Dkt. 22 at 8. The Supreme Court of Virginia has held that

  prosecutors have “absolute immunity . . . from civil liability for acts within the scope of their

  duties.” Andrews v. Ring, 585 S.E.2d 780, 784 (2003). And “[i]n each case where a prosecutor is

  involved in the charging process, under Virginia law, that action is intimately connected with the

  prosecutor’s role in judicial proceedings and the prosecutor is entitled to absolute immunity from

  suit for such actions.” Id. at 785.

           Even taking all allegations in the complaint as true and drawing all reasonable inferences

  in Shafer’s favor, Shafer’s allegations do not raise any right to relief against the Commonwealth’s

  Attorney. King, 825 F.3d at 212. In addition, the Commonwealth’s Attorney has absolute

  immunity from claims regarding her role in judicial proceedings, including the charging process.

  For these reasons, allowing Shafer to amend the complaint to name the Commonwealth’s Attorney

  as a defendant in place of the Commonwealth of Virginia would be futile.

           Accordingly, the Court will deny Shafer’s motions to amend the complaint to substitute a

  party.




                                                   20
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 21 of 22 Pageid#: 176




                D.      Failure to Serve Complaint on Commonwealth of Virginia

         Federal Rule of Civil Procedure 4(m) states, “If a defendant is not served within 90 days

  after the complaint is filed, the court—on motion or on its own notice to the plaintiff—must

  dismiss the action without prejudice against that defendant or order that service be made within a

  specified time. But if the plaintiff shows good cause for the failure, the court must extend the time

  for service for an appropriate period.”

         Shafer filed his complaint on July 7, 2020. Dkt. 1. On September 15, the Clerk of Court

  sent Shafer a letter indicating that he had not yet served his complaint on the Commonwealth of

  Virginia. Dkt. 16. The letter stated that if Shafer did not notify the Clerk that he had served his

  complaint on the Commonwealth by October 5, 2020, the Commonwealth would “be dismissed

  from the suit without prejudice by Order of this Court.” Id. On October 5, the Clerk sent Shafer a

  second letter informing him that he had 15 days to serve the complaint on the Commonwealth, or

  the Commonwealth would be dismissed from the suit. Dkt. 19. On October 13, Shafer filed his

  first motion to substitute party, Dkt. 20; the second motion followed on October 23, Dkt. 27.

         Shafer never served the complaint on the Commonwealth of Virginia. In addition, Shafer’s

  motions to amend his complaint to substitute the Commonwealth’s Attorney for the City of

  Lynchburg for the Commonwealth of Virginia show that he does not intend the Commonwealth

  to be a defendant in this action.

         Accordingly, on its own motion, and finding that Shafer has not shown good cause for his

  failure to serve the complaint on the Commonwealth of Virginia, the Court will dismiss this action

  without prejudice against the Commonwealth of Virginia.




                                                   21
Case 6:20-cv-00044-NKM-RSB Document 33 Filed 03/26/21 Page 22 of 22 Pageid#: 177




                                              CONCLUSION

         For the foregoing reasons, the Court will grant Officers Robinson and Johnson’s motion to

  dismiss and Police Department – City of Lynchburg’s motion to dismiss as to all counts. In

  addition, the Court will deny Shafer’s motion to amend his complaint to substitute a party. Finally,

  the Court will dismiss the Commonwealth of Virginia as a defendant without prejudice.

         An appropriate Order will issue.

         The Clerk of the Court is hereby directed to send a copy of this Memorandum Opinion to

  all counsel of record and to pro se plaintiff.

                       26th day of March, 2021.
         ENTERED this ______




                                                   22
